Citation Nr: 0713845	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  03-33 383	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for 
Hepatitis C prior to August 2002.

2.  Entitlement to restoration of service connection for 
Hepatitis C.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from April 1976 to May 1978.

This appeal to the Board of Veterans Appeals (Board) arises 
from an October 2002 rating action that granted service 
connection for Hepatitis C from February 2002 and assigned an 
initial noncompensable rating therefor prior to August 2002.  

In July 2004, the veteran testified at a hearing before a 
decision review officer at the RO.  An August 2004 RO summary 
of the hearing testimony indicates that no transcript of the 
hearing is available.

By decision of April 2005, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

This appeal also arises from a February 2006 rating action 
that severed service connection for Hepatitis C.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).  These 
provisions include enhanced duties to notify and assist 
claimants.    

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West,        11 Vet. App. 268, 271 (1998).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and the Board's 
previous April 2005 remand, the Board finds that all notice 
and development action needed to fairly adjudicate the claims 
on appeal has not been accomplished.

In April 2005, the Board remanded this case to the RO to 
afford the veteran a Board videoconference hearing with a 
Veterans Law Judge in Washington, D.C.  Appellate review 
discloses that, although the RO noted in the November 2005 
Supplemental Statement of the Case that the Board had 
remanded this case for a Board hearing, no Board 
videoconference hearing was ever scheduled for the veteran.  

Consistent with the Board's prior remand, and to ensure full 
compliance with due process requirements, these matters are 
hereby REMANDED to the RO via the AMC for the following 
action:

The RO should schedule a Board 
videoconference hearing for the veteran 
and any witnesses.  Notice to report for 
the hearing should be sent to the 
veteran, with a copy to his attorney.  
Any failure of the veteran to report for 
the hearing should be clearly documented 
for the record.  Thereafter, the claims 
folder should be transferred back to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


